The plaintiff recovered a verdict of $313.56 for various items of blacksmithing and wood working supplies sold and delivered to the defendant, being a miscellaneous lot of articles that had passed through a fire. The plaintiff claimed a specific contract for the entire lot at an agreed reduced price. The defendant contended that the contract covered certain machinery not delivered, with the exception of one piece, and did not cover the goods delivered and charged for. The nature and scope of the contract of sale were therefore the points at issue.
Considering the credible evidence of the plaintiff corroborated by disinterested witnesses, the inconsistency between defendant’s brief statement of defense and the evidence in defense, and the unconvincing nature of the defendant’s testimony when viewed in the light of his conduct, we think the verdict was amply warranted. Motion overruled.